By the Court,

Marcy, J.
The notice was properly engrossed on the nisi prius roll, and the plaintiff is entitled to i . . i . i .ii r. _ * . . charge it in his bill of costs. But there was no necessity for *312engrossing it on the judgment roll, and for that there should not ge an a]fowance. It is said it may be important it should be engrossed on the judgment roll, to shew the pertinency of exceptions taken at the circuit to the admission or rejection of testimony. For this purpose, it may be necessary it should be spread out in the bill of exceptions, but it need not appear 'on the record of judgment. What is said on this subject in 4 Cowen, 546, applies more properly to the nisi prius roll than to the judgment record.